
	
		II
		Calendar No. 910
		110th CONGRESS
		2d Session
		S. 2041
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Grassley (for
			 himself, Mr. Durbin,
			 Mr. Leahy, Mr.
			 Specter, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 29 (legislative
			 day, July 28), 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the False Claims Act.
	
	
		1.Short titleThis Act may be cited as the
			 False Claims Act Correction Act of
			 2007.
		2.False claims
			 generallySection 3729 of
			 title 31, United States Code, is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)Liability for
				certain acts
						(1)In
				generalSubject to paragraph (2), any person who—
							(A)knowingly
				presents, or causes to be presented a false or fraudulent claim for Government
				money or property for payment or approval;
							(B)knowingly makes,
				uses, or causes to be made or used, a false record or statement to get a false
				or fraudulent claim for Government money or property paid or approved;
							(C)conspires to
				commit any substantive violation set forth in this section or otherwise to
				defraud the Government by getting a false or fraudulent claim for Government
				money or property paid or approved;
							(D)has possession,
				custody, or control of Government money or property and, intending to defraud
				the Government, to retain overpayment, or knowingly to convert the money or
				property, permanently or temporarily, to an unauthorized use, fails to deliver
				or return, or fails to cause the return or delivery of the money or property,
				or delivers, returns, or causes to be delivered, or returned less money or
				property than the amount due or owed;
							(E)authorized to make
				or deliver a document certifying receipt of property used, or to be used, by
				the Government and, intending to defraud the Government, makes or delivers the
				receipt without completely knowing that the information on the receipt is
				true;
							(F)knowingly buys, or
				receives as a pledge of an obligation or debt, public property from an officer
				or employee of the Government, or a member of the Armed Forces, who lawfully
				may not sell or pledge property; or
							(G)knowingly makes,
				uses, or causes to be made or used, a false record or statement to conceal,
				avoid, or decrease an obligation to pay or transmit money or property to the
				Government,
							is liable to the United States
				Government for a civil penalty of not less than $5,000 and not more than
				$10,000 plus 3 times the amount of damages which the Government, its grantee,
				or administrative beneficiary sustains because of the act of that
				person.(2)Lesser
				penaltyIf the court finds that—
							(A)the person
				committing the violation of this subsection furnished officials of the United
				States responsible for investigating false claims violations with all
				information known to such person about the violation within 30 days after the
				date on which the defendant first obtained the information;
							(B)such person fully
				cooperated with any Government investigation of such violation; and
							(C)at the time such
				person furnished the United States with the information about the violation, no
				criminal prosecution, civil action, or administrative action had commenced
				under this title with respect to such violation, and the person did not have
				actual knowledge of the existence of an investigation into such
				violation,
							the court may assess not less than
				2 times the amount of damages which the Government, its grantee or
				administrative beneficiary sustains because of the act of the person.(3)Costs of civil
				actionsA person violating this subsection shall also be liable
				to the United States Government for the costs of a civil action brought to
				recover any such penalty or damages.
						.
				
			(2)by striking
			 subsections (b) and (c) and inserting the following:
				
					(b)DefinitionsFor
				purposes of this section—
						(1)the terms
				known, knowing, and knowingly mean that
				a person, with respect to information—
							(A)has actual
				knowledge of the information;
							(B)acts in deliberate
				ignorance of the truth or falsity of the information; or
							(C)acts in reckless
				disregard of the truth or falsity of the information,
							and no proof of specific intent to
				defraud is required;(2)the term
				Government money or property means—
							(A)money or property
				belonging to the United States Government;
							(B)money or property
				the United States Government provides, has provided, or will reimburse to a
				contractor, grantee, agent or other recipient to be spent or used on the
				Government’s behalf or to advance Government programs;
							(C)money or property
				belonging to any administrative beneficiary, as defined herein;
							(3)the term
				claim includes any request or demand, whether under a contract or
				otherwise, for Government money or property; and
						(4)the term
				administrative beneficiary means any natural person or entity,
				including any governmental or quasi-governmental entity, on whose behalf the
				United States Government, alone or with others, collects, possesses, transmits,
				administers, manages, or acts as custodian of money or
				property.
						;
			(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively; and
			(4)in subsection (c),
			 as redesignated, by striking subparagraphs (A) through (C) of subsection
			 (a) and inserting subsection (a)(2).
			3.Government right
			 to dismiss certain actionsSection 3730(b) of title 31, United States
			 Code, is amended by adding at the end thereof the following:
			
				(6)(A)Not later than 60 days
				after the date of service under paragraph (2), the Government may move to
				dismiss from the action the qui tam relator that is an employee of the Federal
				Government if—
						(i)all the necessary
				and specific material allegations contained in such action were derived from an
				open and active fraud investigation by the Government; or
						(ii)the person
				bringing the action learned of the information that underlies the alleged
				violation of section 3729 that is the basis of the action in the course of the
				person’s employment by the United States, and none of the following has
				occurred:
							(I)In a case in which
				the employing agency has an inspector general, such person, before bringing the
				action—
								(aa)disclosed in
				writing substantially all material evidence and information that relates to the
				alleged violation that the person possessed to such inspector general;
				and
								(bb)notified in
				writing the person’s supervisor and the Attorney General of the disclosure
				under division (aa).
								(II)In a case in
				which the employing agency does not have an inspector general, such person,
				before bringing the action—
								(aa)disclosed in
				writing substantially all material evidence and information that relates to the
				alleged violation that the person possessed, to the Attorney General;
				and
								(bb)notified in
				writing the person’s supervisor of the disclosure under division (aa).
								(III)Not less than 12
				months (and any period of extension as provided for under subparagraph (B))
				have elapsed since the disclosure of information and notification under either
				subclause (I) or (II) were made and the Attorney General has not filed an
				action based on such information.
							(B)Prior to the
				expiration of the 12-month period described under subparagraph (A)(ii)(III) and
				upon notice to the person who has disclosed information and provided notice
				under subparagraph (A)(ii) (I) or (II), the Attorney General may file a motion
				seeking an extension of such 12-month period. Such 12-month period may be
				extended by a court for not more than an additional 12-month period upon a
				showing by the Government that the additional period is necessary for the
				Government to decide whether or not to file such action. Any such motion may be
				filed in camera and may be supported by affidavits or other submissions in
				camera.
					(C)For purposes of
				subparagraph (A), a person’s supervisor is the officer or employee who—
						(i)is in a position
				of the next highest classification to the position of such person;
						(ii)has supervisory
				authority over such person; and
						(iii)such person
				believes is not culpable of the violation upon which the action under this
				subsection is brought by such person.
						(D)A motion to
				dismiss under this paragraph shall set forth documentation of the allegations,
				evidence, and information in support of the motion.
					(E)Any person
				bringing a civil action under paragraph (1) shall be provided an opportunity to
				contest a motion to dismiss under this paragraph. The court may restrict access
				to the evidentiary materials filed in support of the motion to dismiss, as the
				interests of justice require. A motion to dismiss and papers filed in support
				or opposition of such motion shall not be—
						(i)made public
				without the prior written consent of the person bringing the civil action;
				and
						(ii)subject to
				discovery by the defendant.
						(F)If the motion to
				dismiss under this paragraph is granted, the matter shall remain under
				seal.
					(G)No later than 6
				months after the date of the enactment of this paragraph, and every 6 months
				thereafter, the Department of Justice shall report to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives relating to—
						(i)the cases in which
				the Department of Justice has filed a motion to dismiss under this
				paragraph;
						(ii)the outcome of
				such motions; and
						(iii)the status of
				false claims civil actions in which such motions were
				filed.
						.
		4.Barred
			 actions
			(a)Provisions
			 relating to actions barredSection 3730(b)(1) of title 31, United
			 States Code, is amended by adding at the end the following: No claim for
			 a violation of section 3729 may be waived or released by any action of any
			 person, except insofar as such action is part of a court approved settlement of
			 a false claim civil action brought under this section. Nothing in this section
			 shall be construed to limit the ability of the United States to decline to
			 pursue any claim brought under this subchapter..
			(b)DismissalSection
			 3730(e)(4) of title 31, United States Code, is amended to read as
			 follows:
				
					(4)(A)Upon timely motion of
				the Attorney General, a court shall dismiss an action or claim brought under
				section 3730(b) if the allegations relating to all essential elements of
				liability of the action or claim are based exclusively on the public disclosure
				of allegations or transactions in a Federal criminal, civil, or administrative
				hearing, in a congressional, Federal administrative, or Government
				Accountability Office report, hearing, audit or investigation, or from the news
				media.
						(B)In this
				paragraph:
							(i)The term
				public disclosure includes only disclosures made on the public
				record or that have otherwise been disseminated broadly to the general
				public.
							(ii)The person
				bringing the action does not create a public disclosure by obtaining
				information from a Freedom of Information Act request or from information
				exchanges with law enforcement and other Government employees if such
				information does not otherwise qualify as publicly disclosed.
							(iii)An action or
				claim is based on a public disclosure only if the person bringing the action
				derived his knowledge of all essential elements of liability of the action or
				claim alleged in his complaint from the public
				disclosure.
							.
			(c)Qui tam
			 awardsSection 3730(d)(3) of title 31, United States Code, is
			 amended to read as follows:
				
					(3)(A)Whether or not the
				Government proceeds with the action, the court may, to the extent the court
				considers appropriate, reduce the share of the proceeds of the action which a
				person would otherwise receive under paragraph (1) or (2) of this subsection
				(taking into account the role of that person in advancing the case to
				litigation and any relevant circumstances pertaining to the violation), if the
				court finds that person—
							(i)planned and
				initiated the violation of section 3729 upon which the action was brought;
				or
							(ii)derived the knowledge of the claims in the
				action primarily from specific information relating to allegations or
				transactions (other than information provided by the person bringing the
				action) that the Government publicly disclosed, as that term is defined in
				subsection (e)(4)(A), or that the Government disclosed privately to the person
				bringing the action in the course of its investigation into potential
				violations of this subchapter.
							(B)If the person
				bringing the action is convicted of criminal conduct arising from the role of
				that person in the violation of section 3729, that person shall be dismissed
				from the civil action and shall not receive any share of the proceeds of the
				action. Such dismissal shall not prejudice the right of the United States to
				continue the action, represented by the Department of
				Justice.
						.
			5.Relief from
			 retaliatory actionsSection
			 3730(h) of title 31, United States Code, is amended to read as follows:
			
				(h)Relief from
				retaliatory actions
					(1)In
				generalAny employee, government contractor, or agent shall be
				entitled to all relief necessary to make that employee, government contractor
				whole, if that employee, government contractor, or agent is discharged,
				demoted, suspended, threatened, harassed, or in any other manner discriminated
				against in the terms and conditions of employment because of lawful acts done
				by the employee, government contractor, or agent on behalf of the employee,
				government contractor, or agent or associated others in furtherance of other
				efforts to stop 1 or more violations of this subchapter.
					(2)ReliefRelief
				under paragraph (1) shall include reinstatement with the same seniority status
				that employee, government contractor, or agent would have had but for the
				discrimination, 2 times the amount of back pay, interest on the back pay, and
				compensation for any special damages sustained as a result of the
				discrimination, including litigation costs and reasonable attorneys' fees. An
				action under this subsection may be brought in the appropriate district court
				of the United States for the relief provided in this
				subsection.
					.
		6.Statute of
			 limitationsSection 3731(b) of
			 title 31, United States Code, is amended to read as follows:
			
				(b)(1)A civil action under
				section 3730 may not be brought more than 10 years after the date on which the
				violation of section 3729 or 3730 is committed.
					(2)Upon intervention,
				the Government may file its own complaint in intervention or amend the
				complaint of a person who has brought an action under section 3730(b) to
				clarify or add detail to the claims in which the Government is intervening and
				to add any additional claims with respect to which the Government contends it
				is entitled to relief. For statute of limitations purposes, any such Government
				pleading shall relate back to the filing date of the complaint of the person
				who originally brought the action, to the extent that the claim of the
				Government arises out of the conduct, transactions, or occurrences set forth,
				or attempted to be set forth, in the prior complaint of that
				person.
					.
		7.Civil
			 investigative demandsSection
			 3733(a)(1) of title 31, United States Code, is amended—
			(1)in the matter
			 preceding subparagraph (A), by inserting , or a designee (for purposes
			 of this section), after Whenever the Attorney General;
			 and
			(2)in the matter
			 following subparagraph (D), by—
				(A)striking
			 may not delegate and inserting may delegate;
			 and
				(B)adding at the end
			 the following: Any information obtained by the Attorney General or a
			 designee of the Attorney General under this section may be shared with any qui
			 tam relator if the Attorney General or designee determine it is necessary as
			 part of any false claims act investigation..
				
	
		1.Short titleThis Act may be cited as the
			 False Claims Act Correction Act of
			 2008.
		2.False claims
			 generallySection 3729 of
			 title 31, United States Code, is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)Liability for certain
				acts
						(1)In
				generalSubject to paragraph (2), any person who—
							(A)knowingly presents, or
				causes to be presented, a false or fraudulent claim for payment or
				approval;
							(B)knowingly makes, uses, or
				causes to be made or used, a false record or statement to get a false or
				fraudulent claim paid or approved;
							(C)conspires to commit a
				violation of subparagraph (A), (B), (D), (E), (F), or (G) or otherwise to
				defraud the Government by getting a false or fraudulent claim paid or
				approved;
							(D)has possession, custody,
				or control of property or money used, or to be used, by the Government and
				knowingly delivers, or causes to be delivered, less than all of that money or
				property;
							(E)is authorized to make or
				deliver a document certifying receipt of property used, or to be used, by the
				Government and, intending to defraud the Government, makes or delivers the
				receipt without completely knowing that the information on the receipt is
				true;
							(F)knowingly buys, or
				receives as a pledge of an obligation or debt, public property from an officer
				or employee of the Government, or a member of the Armed Forces, who lawfully
				may not sell or pledge property; or
							(G)knowingly makes, uses, or
				causes to be made or used, a false record or statement to conceal, avoid, or
				decrease an obligation to pay or transmit money or property to the Government,
				or knowingly conceals, avoids, or decreases an obligation to pay or transmit
				money or property to the Government,
							is
				liable to the United States Government for a civil penalty of not less than
				$5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
				Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104–410),
				plus 3 times the amount of money or property paid or approved because of the
				act of that person.(2)Reduced
				damagesIf the court finds that—
							(A)the person committing the
				violation of this subsection furnished officials of the United States
				responsible for investigating false claims violations with all information
				known to such person about the violation within 30 days after the date on which
				the defendant first obtained the information;
							(B)such person fully
				cooperated with any Government investigation of such violation; and
							(C)at the time such person
				furnished the United States with the information about the violation, no
				criminal prosecution, civil action, or administrative action had commenced
				under this title with respect to such violation, and the person did not have
				actual knowledge of the existence of an investigation into such
				violation,
							the
				court may assess not less than 2 times the amount of money or property paid or
				approved because of the act of that person.(3)Costs of civil
				actionsA person violating this subsection shall also be liable
				to the United States Government for the costs of a civil action brought to
				recover any such penalty or
				damages.
						;
			(2)by striking subsections
			 (b) and (c) and inserting the following:
				
					(b)DefinitionsFor
				purposes of this section—
						(1)the terms
				knowing and knowingly mean that a person, with
				respect to information—
							(A)has actual knowledge of
				the information;
							(B)acts in deliberate
				ignorance of the truth or falsity of the information; or
							(C)acts in reckless
				disregard of the truth or falsity of the information,
							and
				no proof of specific intent to defraud is required;(2)the term
				claim—
							(A)means any request or
				demand, whether under a contract or otherwise, for money or property and
				whether or not the United States has title to the money or property,
				that—
								(i)is presented to an
				officer, employee, or agent of the United States; or
								(ii)is made to a contractor,
				grantee, or other recipient if the United States Government—
									(I)provides or has provided
				any portion of the money or property requested or demanded; or
									(II)will reimburse such
				contractor, grantee, or other recipient for any portion of the money or
				property which is requested or demanded; and
									(B)does not include requests
				or demands for money or property that the Government has paid to an individual
				as compensation for Federal employment or as an income subsidy with no
				restrictions on that individual’s use of the money or property; and
							(3)the term
				obligation means a fixed duty, or a contingent duty arising from
				an express or implied contractual, quasi-contractual, grantor-grantee,
				licensor-licensee, fee-based, or similar relationship, including customs duties
				for mismarking country of origin, and the retention of any
				overpayment.
						;
			(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively; and
			(4)in subsection (c), as
			 redesignated, by striking subparagraphs (A) through (C) of subsection
			 (a) and inserting subsection (a)(2).
			3.Government right to
			 dismiss certain actionsSection 3730(b) of title 31, United States
			 Code, is amended—
			(1)in paragraph (2), by striking Rule
			 4(d)(4) and inserting rule 4; and
			(2)by adding at the end the following:
				
					(6)(A)Not later than 120
				days after the date of service under paragraph (2), the Government may move to
				dismiss from the action a qui tam relator that is an employee of the Federal
				Government, or that is a family member of an employee of the Federal
				Government, if—
							(i)the necessary and
				specific material allegations contained in such action were derived from a
				filed criminal indictment or information or an open and active criminal, civil,
				or administrative investigation or audit by the Government into substantially
				the same fraud alleged in the action;
							(ii)the duties of the
				employee's position specifically include uncovering and reporting the
				particular type of fraud that is alleged in the action, and the employee, as
				part of the duties of that employee's position, is participating in or has
				knowledge of an open and active criminal, civil, or administrative
				investigation or audit by the Government of the alleged fraud;
							(iii)the person bringing the
				action learned of the information that underlies the alleged violation of
				section 3729 that is the basis of the action in the course of the person’s
				employment by the United States, and either—
								(I)in a case in which the
				employing agency has an inspector general, such person, before bringing the
				action has not—
									(aa)disclosed in writing
				substantially all material evidence and information that relates to the alleged
				violation that the person possessed to such inspector general; and
									(bb)notified in writing the
				person’s supervisor and the Attorney General of the disclosure under division
				(aa); or
									(II)in a case in which the
				employing agency does not have an inspector general, such person, before
				bringing the action has not—
									(aa)disclosed in writing
				substantially all material evidence and information that relates to the alleged
				violation that the person possessed, to the Attorney General; and
									(bb)notified in writing the
				person’s supervisor of the disclosure under division (aa); or
									(iv)the person bringing the
				action learned of the information that underlies the alleged violation of
				section 3729 that is the basis of the action in the course of the person's
				employment by the United States, made the required disclosures and
				notifications under clause (iii), and—
								(I)less than 18 months (and
				any period of extension as provided for under subparagraph (B)) have elapsed
				since the disclosures of information and notification under clause (iii) were
				made; or
								(II)within 18 months (and
				any period of extension as provided for under subparagraph (B)) after the
				disclosures of information and notification under clause (iii) were made, the
				Attorney General has filed an action based on such information.
								(B)Prior to the expiration
				of the 18-month period described under subparagraph (A)(iv)(II) and upon notice
				to the person who has disclosed information and provided notice under
				subparagraph (A)(iii), the Attorney General may extend such 18-month period by
				1 additional 12-month period.
						(C)For purposes of
				subparagraph (A), a person’s supervisor is the officer or employee who—
							(i)is in a position of the
				next highest classification to the position of such person;
							(ii)has supervisory
				authority over such person; and
							(iii)such person believes is
				not culpable of the violation upon which the action under this subsection is
				brought by such person.
							(D)A motion to dismiss under
				this paragraph shall set forth documentation of the allegations, evidence, and
				information in support of the motion.
						(E)Any person against whom
				the Government has filed a motion to dismiss under subparagraph (A) shall be
				provided an opportunity to contest a motion to dismiss under this paragraph.
				The court may restrict access to the evidentiary materials filed in support of
				the motion to dismiss, as the interests of justice require. A motion to dismiss
				and evidentiary material filed in support or opposition of such motion shall
				not be—
							(i)made public without the
				prior written consent of the person bringing the civil action; and
							(ii)subject to discovery by
				the defendant.
							(F)Upon granting a motion
				filed under subparagraph (A), the court shall dismiss the qui tam relator from
				the action.
						(G)If the motion to dismiss
				under this paragraph is granted, the matter shall remain under seal.
						(H)Not later than 12 months
				after the date of the enactment of this paragraph, and every 12 months
				thereafter, the Department of Justice shall submit a report to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives relating to—
							(i)the cases in which the
				Department of Justice has filed a motion to dismiss under this
				paragraph;
							(ii)the outcome of such
				motions; and
							(iii)the status of false
				claims civil actions in which such motions were filed.
							(I)Nothing in this paragraph
				shall be construed to limit the authority of the Government to dismiss an
				action or claim, or a person who brings an action or claim, under this
				subsection for any reason other than the grant of a motion filed under
				subparagraph
				(A).
						.
			4.Barred actions
			(a)Provisions relating to
			 actions barredSection
			 3730(b)(1) of title 31, United States Code, is amended by adding at the end the
			 following: No claim for a violation of section 3729 may be waived or
			 released by any action of any person who brings an action under this
			 subsection, except insofar as such action is part of a court approved
			 settlement of a false claim civil action brought under this section. Nothing in
			 this paragraph shall be construed to limit the ability of the United States to
			 decline to pursue any claim brought under this subsection, or to require court
			 approval of a settlement by the Government with a defendant of an action
			 brought under subsection (a), or under this subsection, unless the person
			 bringing the action objects to the settlement under subsection
			 (c)(2)(B)..
			(b)DismissalSection
			 3730(e)(4) of title 31, United States Code, is amended to read as
			 follows:
				
					(4)A court shall dismiss an
				action or claim or the person bringing the action or claim under subsection
				(b), upon a motion by the Government filed on or before service of a complaint
				on the defendant under subsection (b), or thereafter for good cause shown
				if—
						(A)on the date the action or
				claim was filed, substantially the same matters, involving the same wrongdoer,
				as alleged in the action or claim were contained in, or the subject of—
							(i)a filed criminal
				indictment or information, or an open and active criminal, civil, or
				administrative investigation or audit; or
							(ii)a news media report, or
				public congressional hearing, report, or investigation, if within 90 days after
				the issuance or completion of such news media report or congressional hearing,
				report, or investigation, the Department of Justice or an Office of Inspector
				General opened a fraud investigation or audit of the facts contained in such
				news media report or congressional hearing, report, or investigation as a
				result of learning about the public report, hearing, or investigation;
							(B)any new information
				provided by the person does not add substantial grounds for additional recovery
				beyond those encompassed within the Government’s existing criminal indictment
				or information, or an open and active criminal, civil, or administrative
				investigation or audit; and
						(C)the Government’s existing
				criminal indictment or information, or an open and active criminal, civil, or
				administrative investigation or audit, or the news media report, or
				congressional hearing, report, or investigation was not initiated or published
				after the Government’s receipt of information about substantially the same
				matters voluntarily brought by the person to the
				Government.
						.
			(c)Qui tam
			 awardsSection 3730(d) of title 31, United States Code, is
			 amended—
				(1)in paragraph (1), by
			 striking the second sentence and inserting If the person bringing the
			 action is not dismissed under subsection (e)(4) because the person provided new
			 information that adds substantial grounds for additional recovery beyond those
			 encompassed within the Government’s existing indictment, information,
			 investigation, or audit, then such person shall be entitled to receive a share
			 only of proceeds of the action or settlement that are attributable to the new
			 basis for recovery that is stated in the action brought by that
			 person.; and
				(2)by striking paragraph (3)
			 and inserting the following:
					
						(3)(A)Whether or not the
				Government proceeds with the action, the court may, to the extent the court
				considers appropriate, reduce the share of the proceeds of the action which a
				person would otherwise receive under paragraph (1) or (2) of this subsection
				(taking into account the role of that person in advancing the case to
				litigation and any relevant circumstances pertaining to the violation), if the
				court finds that person—
								(i)planned and initiated the
				violation of section 3729 upon which the action was brought; or
								(ii)derived the knowledge of the claims in the
				action primarily from specific information relating to allegations or
				transactions (other than information provided by the person bringing the
				action) that the Government publicly disclosed, as that term is defined in
				subsection (e)(4)(A), or that the Government disclosed privately to the person
				bringing the action in the course of its investigation into potential
				violations of this subchapter.
								(B)If
				the person bringing the action is convicted of criminal conduct arising from
				the role of that person in the violation of section 3729, that person shall be
				dismissed from the civil action and shall not receive any share of the proceeds
				of the action. Such dismissal shall not prejudice the right of the United
				States to continue the action, represented by the Department of
				Justice.
							.
				5.Relief from retaliatory
			 actionsSection 3730(h) of
			 title 31, United States Code, is amended to read as follows:
			
				(h)Relief from retaliatory
				actions
					(1)In
				generalAny employee, government contractor, or agent shall be
				entitled to all relief necessary to make that employee, government contractor,
				or agent whole, if that employee, government contractor, or agent is
				discharged, demoted, suspended, threatened, harassed, or in any other manner
				discriminated against in the terms and conditions of employment because of
				lawful acts done by the employee, government contractor, or agent on behalf of
				the employee, government contractor, or agent or associated others in
				furtherance of other efforts to stop 1 or more violations of this
				subchapter.
					(2)ReliefRelief
				under paragraph (1) shall include reinstatement with the same seniority status
				that employee, government contractor, or agent would have had but for the
				discrimination, 2 times the amount of back pay, interest on the back pay, and
				compensation for any special damages sustained as a result of the
				discrimination, including litigation costs and reasonable attorneys' fees. An
				action under this subsection may be brought in the appropriate district court
				of the United States for the relief provided in this
				subsection.
					.
		6.Statute of
			 limitationsSection 3731(b) of
			 title 31, United States Code, is amended to read as follows:
			
				(b)(1)A civil action
				under section 3730 may not be brought more than 10 years after the date on
				which the violation of section 3729 or 3730 is committed.
					(2)Upon intervention, the
				Government may file its own complaint in intervention or amend the complaint of
				a person who has brought an action under section 3730(b) to clarify or add
				detail to the claims in which the Government is intervening and to add any
				additional claims with respect to which the Government contends it is entitled
				to relief. For statute of limitations purposes, any such Government pleading
				shall relate back to the filing date of the complaint of the person who
				originally brought the action, to the extent that the claim of the Government
				arises out of the conduct, transactions, or occurrences set forth, or attempted
				to be set forth, in the prior complaint of that
				person.
					.
		7.Civil investigative
			 demandsSection 3733 of title
			 31, United States Code, is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)in the matter preceding
			 subparagraph (A)—
						(I)by inserting , or
			 a designee (for purposes of this section), after Whenever the
			 Attorney General; and
						(II)by striking the
			 Attorney General may, before commencing a civil proceeding under section 3730
			 or other false claims law, and inserting the Attorney General,
			 or a designee, may, before commencing a civil proceeding under section 3730(a)
			 or other false claims law, or electing under section 3730(b),;
			 and
						(ii)in the matter following
			 subparagraph (D)—
						(I)by striking may
			 not delegate and inserting may delegate; and
						(II)by adding at the end the
			 following: Any information obtained by the Attorney General or a
			 designee of the Attorney General under this section may be shared with any qui
			 tam relator if the Attorney General or designee determine it is necessary as
			 part of any false claims act investigation.; and
						(B)in paragraph (2)(G), by
			 striking the second sentence;
				(2)in
			 subsection(i)(2)—
				(A)in subparagraph (B), by
			 striking
						, who is authorized for such use under regulations
			 which the Attorney General shall issue; and
				(B)in subparagraph (C), by
			 striking Disclosure of information to any such other agency shall be
			 allowed only upon application, made by the Attorney General to a United States
			 district court, showing substantial need for the use of the information by such
			 agency in furtherance of its statutory responsibilities.; and
				(3)in subsection (l)—
				(A)in paragraph (6), by
			 striking and after the semicolon; and
				(B)in paragraph (7), by
			 striking the period and inserting ; and; and
				(C)by adding at the end the
			 following:
					
						(8)the term official
				use means any use that is consistent with the law, and the regulations
				and policies of the Department of Justice, including use in connection with
				internal Department of Justice memoranda and reports; communications between
				the Department of Justice and a Federal, State, or local government agency, or
				a contractor of a Federal, State, or local government agency, undertaken in
				furtherance of a Department of Justice investigation or prosecution of a case;
				interviews of any qui tam relator or other witness; oral examinations;
				depositions; preparation for and response to civil discovery requests;
				introduction into the record of a case or proceeding; applications, motions,
				memoranda and briefs submitted to a court or other tribunal; and communications
				with Government investigators, auditors, consultants and experts, the counsel
				of other parties, arbitrators and mediators, concerning an investigation, case
				or
				proceeding.
						.
				8.SeverabilityIf any provision or application of this Act
			 is held invalid, the invalidity shall not affect other provisions or
			 applications of this Act which can be given effect without regard to the
			 invalid provision or application, and to this end the provisions or
			 applications of this Act are severable.
		9.Effective date and
			 application
			(a)In
			 GeneralExcept as provided
			 under subsections (b) and (c), the amendments made by this Act shall take
			 effect on the date of enactment of this Act and shall apply to all civil
			 actions filed before, on, or after that date.
			(b)False
			 claimsThe amendments made by section 2 shall take effect on the
			 date of enactment of this Act and shall apply to conduct occurring after that
			 date of enactment.
			(c)Statute of
			 limitationThe amendment made to section 3731(b)(1) of title 31,
			 United States Code, by section 6 of this Act shall take effect on the date of
			 enactment of this Act and shall apply to civil actions filed after that date of
			 enactment.
			
	
		July 29 (legislative day, July 28), 2008
		Reported with an amendment
	
